DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 17-29 are pending and under examination. Claims 30-32 are withdrawn from consideration (see below).
Election/Restrictions
Applicant's election with traverse of Group I, claims 17-29 in the reply filed on 9/16/2022 is acknowledged.  The traversal is on the ground(s) that the PCT Examiner did not require a lack of unity or an election between the original claims and that there would be no burden on the examiner.  This is not found persuasive because the special technical feature (corresponding feature between the groups of claims) would still be met by the prior art rejection below, and thus would lack unity of invention a posteriori. 
Furthermore, the finding that the PCT Examiner did not require a lack of unity of invention between the original claims is not found persuasive because that finding is not binding on the national stage application. With respect to the burden, this was established in the previous Office Action. Product-by-process claims (such as claim 30) are interpreted as in MPEP 2113, which discusses that these claims are limited by the structure implied by the recited steps.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 30-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the components" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Since the claim also can be limited as for “one or a plurality of mixtures,” this is further confounding to the scope of the claims.
Claims 18-29 are also rejected due to their dependence upon claim 17. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 21-22, 26, and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williamson et al. (US 2016/0137795), hereinafter Williamson.
Regarding claims 17 and 26, Williamson discloses a method of producing lignocellulose materials (e.g., par. 0157-0160) composed of at least one layer comprising steps of (I) mixing of components into a mixture (par. 0017 – lignocellulose substrates and one or more binders, 0127); (II) scattering of the mixture produced in method step (I) to form a “mat” (par. 0017); (III) precompression of the scattered mat (par. 0161 – explains that the pressure can be applied prior to heating); (IV) heating and pressing of the precompressed mat (par. 0136, 0161); 
wherein the mixture used in method step (I) comprises (L) lignocellulose particles (par. 0147); (A) caprolactone which is an oligomer of caprolactam (par. 0076, 0105) based polyols (as in claim 26); (B) binders based on isocyanate comprising diphenylmethane diisocyanate (par. 0104); and (C) water (par. 0031-0032) at 4% wt based on dry weight of the L component (par. 0146, 0149). Since the claim does not positively require an additive, it does not need to be present in the prior art to meet the claim’s BRI. 
Regarding claim 21, Williamson discloses the subject matter of claim 17, and further discloses the diphenylmethane diisocyanate and “multicore” diphenylmethane diisocyanate (par. 0104). 
Regarding claim 22, Williamson discloses the subject matter of claim 17, and further discloses the MDI material (par. 0104) which would have an average functionality of 2-3. 
Regarding claims 28-29, Williamson discloses the subject matter of claim 17, and further discloses that the heating occurs thermally (par. 0156) and can be an MDF, HDF, PB (par. 0157). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 18-19, 23-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson (US 2016/0137795).
Regarding claims 18, 23-25, and 27, Williamson discloses the subject matter of claim 17 above, and further discloses the concentration of water (par. 0146, 0149) which meets the claim limitation in claim 18, and for components A and B, suggests component wt% that would at least overlap with the claimed ranges in claims 18, 23-25, and 27 (par. 0131-0133, 0141). 
It has been held where the prior art discloses a range that overlaps with the claimed range, a prima facie case of obviousness exists. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the concentration of each of the components listed above in claim 17 is of the claimed amounts. 
Additionally, it has been held that where the general conditions of a claim are met, it is not inventive to discover the optimum or workable ranges by routine experimentation. Since there is no evidence that the concentration ranges for each of the components as in claims 18, 23-25, and 27, it would have been obvious to one of ordinary skill in the art to have optimized each of the above components to be within the percentages as is claimed. 
Regarding claim 19, Williamson discloses the subject matter of claim 17, but does not explicitly disclose the number average chain length of the mixture of caprolactam. 
However, Williamson does that the number of carbon atoms can be 1-12 (par. 0101), overlapping with the claimed range. It has been held that where the prior art discloses a range which overlaps with the claimed range, a prima facie case of obviousness exists. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the chain length of the molecules are as claimed. 
Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Williamson (US 2016/0137795) in view of Mentink et al. (US 2011/0086949), hereinafter Mentink.
Regarding claim 20, Williamson discloses the subject matter of claim 17, but does not disclose that the caprolactam component is specifically caprolactam as required in this claim.
However, Mentink discloses a similar composition for a polymer material, similar to the polymer used in Williamson above, in that Mentink also includes a caprolactam component (Mentink, par. 0102, 0121, 0164-0165). Thus, one of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the techniques of Mentink into the process of Williamson above and used similar materials within the mixture making up the impregnating polymer above. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the material above is specifically caprolactam as is claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742